Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 15, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156349(56)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PAUL BROOKS,                                                                                           Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 156349
  v                                                                COA: 330119
                                                                   Genesee CC: 13-101423-CZ
  GENESEE COUNTY. MICHAEL
  TOCARCHICK, and CHRISTOPHER
  SWANSON,
             Defendants-Appellees.
  ____________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted for filing if submitted on or before October 11, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 15, 2017
                                                                              Clerk